Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of April 10, 2015, by and among Odyssey Marine Exploration,
Inc., a Nevada corporation (the “Company”), Penelope Mining LLC, a Delaware
limited liability company (the “Investor”), and Minera del Norte S.A. de C.V., a
Mexican societe anonime (“Minosa”). The Company, Investor and Minosa are
referred to herein from time to time collectively as the “Parties”, and each
individually, as a “Party”. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Parties entered into a Stock Purchase Agreement, dated as of
March 11, 2015 (the “Agreement”);

WHEREAS, the Parties desire to amend certain terms set forth in the Agreement;

WHEREAS, pursuant to Section 12.6 of the Agreement, the Agreement may only be
amended by an agreement in writing signed by the Parties.

NOW, THEREFORE, in consideration of the premises, covenants, agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the Parties to this Amendment, intending to be legally bound,
agree as follows:

 

1. Amendment of Section 1.3(a)(vi) of the Agreement. Section 1.3(a)(vi) of the
Agreement is hereby deleted in its entirety and replaced with the following
provision:

“(vi) evidence reasonably satisfactory to Investor that the conditions set forth
in Section 6.2(j) and (k) shall have been satisfied.”

 

2. Amendment of Section 1.4(b) of the Agreement. Section 1.4(b) of the Agreement
is hereby deleted in its entirety.

 

3. Amendment of Section 3.5 of the Agreement. Section 3.5 of the Agreement is
hereby amended by adding a new paragraph (f) thereof as follows:

“(f). The Company is not an “Issuing Corporation” as such term is defined in
Section 78.3788 of the Nevada Revised Statutes by virtue of the fact that either
it has less than 200 holders of record and/or it has less than 100 stockholders
of record who have addresses in the State of Nevada, in either case, appearing
on the stock ledger of the Company.”



--------------------------------------------------------------------------------

4. Amendment of Section 6.2 of the Agreement. Section 6.2 of the Agreement is
hereby amended by inserting at the end of such section:

“(j) Election of Directors. The slate proposed by the Company for election as
directors as set forth in the draft preliminary proxy statement, dated April 9,
2015 shall have been elected as directors of the Company at the Stockholders
Meeting.

(k) Appointment of Investor Designees. Both (i) Messrs. Saul and Sawyer (or
their successors if other than Investor Designees) shall have resigned as
directors of the Company, and (ii) designees of Investor, reasonably acceptable
to the Board of Directors (the “Investor Designees”), it being understood that
Mr. Alonso Ancira and Mr. Daniel Chapman are reasonably acceptable, shall have
been appointed to the Company’s Board of Directors as a Class II and a Class III
director.”

 

5. Amendment of Section 8.1(d) of the Agreement. Section 8.1(d) of the Agreement
is hereby amended by deleting “or” at the end of clause (iii), deleting the
period at the end of clause (iv) and inserting “; or” in its place and by
inserting at the end of such section:

“(v) at any time, if both (x) the conditions to the Initial Closing set forth in
Section 6.2 (other than (A) paragraph (k) and (B) those conditions that by their
terms are to be satisfied at the Initial Closing) have been satisfied or are
reasonably capable of being satisfied if the Initial Closing were to occur at
such time, and (y) the condition to the Initial Closing set forth in
Section 6.2(k) is not satisfied at such time.”

 

6. Amendment of Section 8.2(a)(i) of the Agreement. Section 8.2(a)(i) of the
Agreement is hereby deleted in its entirety and replaced with the following
provision:

“(i) Termination Fee. In the event that this Agreement is terminated by the
Company pursuant to Section 8.1(c)(i) or by the Investor pursuant to
Section 8.1(d)(i), Section 8.1(d)(ii) or Section 8.1(d)(v), then the Company
shall pay to the Investor the Termination Fee by wire transfer of immediately
available funds concurrent with such termination and the written designation by
the Investor of the account to which such Termination Fee shall be paid.”

 

7. Full Force and Effect. From and after the date hereof, all references in the
Agreement to “this Agreement,” “hereof” or words of similar import shall mean
the Agreement as amended by this Amendment. Except as expressly set forth
herein, the Agreement shall remain in full force and effect on the terms and
conditions set forth therein.

 

8. Miscellaneous. All terms and provisions contained in Article XII of the
Agreement, including all related definitions, are incorporated herein by
reference to the same extent as if expressly set forth herein.

[The remainder of this page is intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

ODYSSEY MARINE EXPLORATION, INC. By:

/s/ Mark D. Gordon

Name: Mark D. Gordon Title: Chief Executive Officer PENELOPE MINING LLC By:

/s/ Andres Gonzalez Saravia

Name: Andres Gonzalez Saravia Title: Attorney in Fact MINERA DEL NORTE S.A. DE
C.V. By:

/s/ Alonso Ancira Elizondo

Name: Alonso Ancira Elizondo Title: Authorized Person

 

[Signature Page to Amendment No. 1 to Stock Purchase Agreement]